Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 11, 2014

                                     No. 04-14-00786-CV

            ESTATE OF MARY LUELLA CLAYTON HARDIE, DECEASED,

                      From the Probate Court No 2, Bexar County, Texas
                                Trial Court No. 2008-PC-2790
                          Honorable Tom Rickhoff, Judge Presiding


                                        ORDER
        Appellant's unopposed motion to extend time to respond to appellee’s motion to dismiss
is hereby GRANTED. Time is extended to December 23, 2014.




                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court